Citation Nr: 1223272	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and spinal stenosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied service connection for a lumbar spine disability.  In September 2009, the Veteran filed a notice of disagreement (NOD) as to the denial.  The RO issued a statement of the case (SOC) in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Leavenworth, Kansas dating from November 25, 2008 to February 26, 2009.  However, a review of the record reveals that not all pertinent VA medical records have been associated with the claims file.  The report of a VA examination conducted in July 2009 includes references to treatment records at the Leavenworth VAMC beginning on October 4, 2005.  In the August 2009 rating decision, the RO indicated that VAMC records from 2005 include no mention of back pain.  The January 2010 SOC cites to 2005 VAMC records that note degenerative changes in the lumbar spine.  These records are not on file, and should be obtained on remand.  Additionally, the report of VA examination in November 2008 includes orders for an x-ray and an MRI, and the VA examiner noted in July 2009 that an MRI was conducted in December 2008.  The reports of these-and the results of any other testing pertaining to the Veteran's lower back-should also be associated with the claims file for the record to be complete.  See 38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 2011); 38 C.F.R. § 3.159 (2011).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should request from the Leavenworth VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from October 2005 to November 2008, and after February 26, 2009, along with reports of x-ray, MRI and other test results from 2005 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran submit private medical records (or necessary release(s) to obtain any such records) related to treatment of the lumbar spine since his July 1970 discharge from active service.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Leavenworth VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from October 2005 to November 2008, and after February 26, 2009, along with reports of x-ray, MRI and results of other testing pertaining to the lumbar spine from 2005 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO should specifically request that the Veteran submit any private medical records (or necessary release(s) to obtain any such records) related to lumbar spine treatment since his July 1970 discharge from active service.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).     

